PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error. We do find error, however, in the assessment of costs against the appellant.
After adjudging the appellant insolvent, the trial court assessed costs against him in the amount of $15 pursuant to section 960.-20, Florida Statutes (1983) (Crimes Compensation Trust Fund), $2 pursuant to section 943.25(4), Florida Statutes (1983) (Law Enforcement Training and Correctional Officer Training Trust Fund), and $2 pursuant to section 943.25(8), Florida Statutes (1983) (Criminal Justice Education and Training Fund). Since appellant was adjudged insolvent but was not given either adequate notice of the assessment, or an opportunity to object to it, we hereby strike the costs. Jenkins v. State, 444 So.2d 947 (Fla.1984). This decisión is without prejudice to the trial court assessing costs against the appellant in accordance with the requirements of Jenkins.
In all other respects, the judgment and sentence is affirmed.
OTT, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.